This appeal was prosecuted from the County Court of Jefferson County, at Law, Jefferson County. Appellant's demand, as plaintiff, on a promissory note, against appellee, as defendant, exceeded $1,000. Appellee answered by pleas of general demurrer, general denial, fraud, cancellation of the note sued upon, and for $300 damages. On trial to a jury, judgment was for appellee for the relief prayed for. Since the amount in controversy exceeded the jurisdiction of the County Court, the judgment of the lower court must be reversed and the case dismissed. Constitution of Texas, Art. 5, sec. 16, Vernon's Ann.St. The dismissal will be at cost of appellant. Consumers' Fertilizer Company v. J. M. Badt Co., Tex. Civ. App. 157 S.W. 226; Murray v. Snodgrass, Tex. Civ. App.71 S.W.2d 1110; Wadsworth v. Chick, Administrator, 55 Tex. 241; Beaumont Majestic Company v. Berwick, Tex. Civ. App. 87 S.W.2d 1116; Griffay v. Robbins, Tex. Civ. App. 91 S.W.2d 1160; North Texas Coach Co. v. Morten, Tex. Civ. App. 92 S.W.2d 263; Janes v. Busby, Tex. Civ. App. 93 S.W.2d 788.
Judgment reversed and the case dismissed.